per curiam:
By virtue of our Per Curiam decision of July 26, 1950, In re Pagán, 71 P.R.R. 712 (1950), petitioner was disbarred.
On September 14, 1965 petitioner filed a petition in this Court requesting readmission to the practice of law and notarial work. He stated in his petition that since his disbarment he has observed good conduct, he has not practiced law, he has been engaged in industry and commerce, that he has deeply regretted the events which gave rise to his disbarment, that the 15 years he has been disbarred have been sufficient for his rehabilitation, and that he is 65 years old. He attached to his petition a negative certificate of criminal record issued by the Police of Puerto Rico and several statements of persons attesting to his good conduct at present.
After petitioner’s prayer was received, we requested the Solicitor General to file a report thereof. The Solicitor General, J.B. Fernández Badillo, filed a report dated March 9, 1966, in which he confirms what petitioner alleged in his petition and he states that he has no objection to petitioner’s readmission to the practice of his profession as attorney and notary.
On March 25, 1966 we ordered that' a hearing be held concerning petitioner’s reinstatement and ordered that notice be served on the Bar Association of Puerto. Rico, in order that said institution might report in writing and/or appear at the hearing to testify as to the rehabilitation requested.
*526The hearing was held on April 19, 1966. Respondent and his counsel, Mr. Manuel Abréu Castillo, and the Chairman of the Bar Association, Mr. Noel Colón Martínez, appeared. The Chairman of the Bar Association, who appeared in the name of said institution, stated that he did not object to the petition. Petitioner testified and the matter was submitted. As he had offered at the hearing, the Chairman of the Bar Association submitted a writing, which appears in the record, informing about the consideration given by the Bar Association to petitioner’s request and concluding that the Association has no objection to petitioner’s readmission to the legal profession in Puerto Rico.
In view of petitioner’s written and oral statements; of the reports of the Solicitor General and the Chairman of the Bar Association; considering that petitioner has been separated from the practice of his profession for more than 15 years, and hoping that his moral rehabilitation has been fulfilled, this Court shall order the readmission of Luis M. Pagan to the practice of his profession as attorney and notary in Puerto Rico.
Mr. Chief Justice Negrón Fernández, Mr. Justice Be-laval, and Mr. Justice Santana Becerra did not participate herein.